Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bobotas et al. (WO 2014/179341 A1) in view of Zhang et al. (“The use of anti-inflammatory drugs in the treatment of people with sever coronavirus disease (COVID-19): the perspectives of clinical immunologists from China,” Clinical Immunology, (23 March 2020), 214, 108393) and Pang et al. (“Potential rapid diagnostics, vaccine and therapeutics for 2019novel coronavirus (2019-nCoV): a systematic review,” 19 February 2020  https://www.mdpi.com/2077-0383/9/3/623/htm )
Bobotas et al. teach a fatty acid composition comprising at least 81% of omega-3 fatty acids, salt or derivatives, wherein the fatty acid comprises 80-95% of eicosapentaenoic acid (EPA). The composition is useful for treatment or prophylaxis of various of diseases/disorders, including inflammatory disease, respiratory disease and infectious caused by virus. See, particularly, the abstract, and paragraph [0002].  Bobotas et al. teach that high concentrated omega-3 fatty acid products have been known in the art, such as AMR101 (trade name VASCEPA® ) which comprise at least 95% of EPA ethyl ester. See, particularly, paragraph [0009]. In various clinical studies, AMR101 has been used in a daily dose of 4 gram in treatment of dyslipidemia. See, paragraphs [0014] to [0016]. Bobotas et al. teach that  the invention provides omega-3 composition with improved bioavailability and absorption as compared to AMR101. See, paragraphs [0047] to [0049]. The dosage amount of EPA is in the range of 100mg to 10000mg/day. See, particularly, paragraphs [0089] to [0090]. The EPA may be in the form of free acid or ethyl ester. See, particularly, paragraph [0098]. 
Bobotas et al. do not teach expressly a method of treating SARS-CoV-2 infection or COVID-19 by administering to the patients a composition of EPA ethyl ester, or icosapent ethyl in particularly dosage regimen herein required.
However, Zhang et al. disclose that critical COVID-19 patients have some common features: 1) sudden deterioration of disease around one to two weeks after onset; 2) much lower level of lymphocytes, especially natural killer (NK) cells in peripheral blood; 3) extremely high inflammatory parameters, including C reactive protein (CRP) and pro-inflammatory cytokines (IL-6,TNFα, IL-8, et al); 4) destroyed immune system revealed by atrophy of spleen and lymph nodes, along with reduced lymphocytes in lymphoid organs; 5) the majority of infiltrated immune cells in lung lesion are monocytes and macrophages, but minimal lymphocytes infiltration; 6) mimicry of vasculitis, hypercoagulability and multiple organs damage. Particularly, inflammatory cytokine storm (CS) was very common in patients with severe COVID-19. Most of severe COVID-19 patients had persistent very high level of erythematosus sedimentation rate (ESR), CRP, and high level of IL-6,TNFα, IL-1β, IL-8, IL2R, etc., and were associated with ARDS (acute respiratory distress syndrome). See, page 1, the last paragraph bridging to page 2, the left column. Zhang et al. teach that anti-inflammation therapy would be helpful in preventing further injury. Various anti-inflammatory agents have been known and used for treatment of COVID-19, including non-steroidal anti-inflammatory drugs, glucocorticoids, chloroquine/hydroxychloroquine, immunosuppressants, inflammatory cytokines antagonists (such as IL-6R monoclonal antibodies, TNF inhibitors, IL-1 antagonists, janus kinase inhibitor (JAK) inhibitors, such as tocilizumab (IL-6 inhibitor) or anakinra (IL-1 receptor antagonist). See, page 3, the first paragraph. Zhang et al. further discloses that chloroquine or hydroxychloroquine have been known for treating COVID-19. See, particularly, page 4, the left column. 
Pang et al. teach that vaccines, including RNA, DNA based, have been in the pipeline globally as of February 2020. See, page 11, and tables 3 and 4 at pages 12-14. Pang et al. also teach that remdesivir, is among the few drugs having potential and ongoing therapeutic trial against the viral infection and COVID-19. See, page 16.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat patients of SARS-CoV-2 infection or COVID-19 with EPA or its derivatives, such as icosapent ethyl 
A person of ordinary skill in the art would have been motivated to treat patients of SARS-CoV-2 infection or COVID-19 with EPA or its derivatives, such as icosapent ethyl, because EPA derivatives, such as icosapent ethyl, has been known for treating inflammatory disease, respiratory disease and infectious caused by virus and COVID-19 is a viral infectious disease characterized by inflammatory and respiratory symptoms. Monitoring symptoms of a disease during a therapeutic process would have been within the purview of ordinary skill in the art as such monitoring would be necessary for judging the efficacy of the therapeutic process. As to particular dosage amounts recited in claims 5-10, and 12. note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the optimization of the effective amounts and duration within the disclosed range of prior art would have been a routine experimentation.  As to claims 4 and 11, requiring the concentration icosapent ethyl in the composition be at least 96% of all omega-3 fatty acid, Such a concentration of icosapent ethyl would have been obvious as known composition of icosapent ethyl, such as such as AMR101 (trade name VASCEPA® ) which comprise at least 95% of EPA ethyl ester. It would have been obvious to use high concentrated EPA ethyl composition as such composition is readily available. As to claim 13, treatment of severe COVID-19 patients such as those requires hospitalization would have been obvious because such patients have severe inflammatory and respiratory symptoms. With respect to claim 14-19, reciting the benefit, biological/biochemical effects of the treatment, note, the claims merely recite the results of the treatment which do not materially limit the steps of claimed method. Further, ameliorating of the symptoms associated with inflammation would have reasonably been expected due to the known anti-inflammatory effect of EPA. As to claims 20, 22-25, note the further employment of other agents known for treating or preventing the infection and/or disease would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Thus, the further employment of remdesivir (claim 21) chloroquine/hydroxychloroquine (claim 22), tocilizumab (an antibody, claims 23, 24), or RNA vaccine (claim 25) would have been obvious.
Response to the Arguments
Applicants’ amendments and remarks submitted October 10, 2022 have been fully considered, but found unpersuasive.
Applicants contend that the claimed method would have not been obvious over the cited prior art as none of the cited references teach specifically the employment of icosapent ethyl for treatment of SARS-CoV-2 infection in the particular dosage amounts required. Applicants further contend that there is no reasonable expectation of success as demonstrated in the application, particularly, examples 3 and 5 in the specification. The Arguments are not probative.
Note, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art as a whole teach that icosapent ethyl has been known for treating inflammatory disease, respiratory disease and infectious caused by virus, and inflammation, particularly in respiratory tract, have been known as characteristics symptoms of SARS-CoV-2 infection. It would have been obvious to use icosapent ethyl for its known function: anti-inflammatory function, for treatment of symptom associated with inflammation caused by a virus infection with a reasonable expectation that the icosapent ethyl will suppress/ameliorate the inflammation and symptoms associated therewith. The data presented in the application, particularly, examples 3 and 5, provides no more than that icosapent ethyl would suppress inflammation  and ameliorate symptoms associated with inflammation, which would have been reasonably expected. Furthermore, faced with a disease state, the skilled artisan would have been motivated to treat these symptoms with medicaments old and well known to treat the disease state; regardless the underlying etiology. Thus, regardless the etiology, to treat inflammation and associated symptoms with old and well-known anti-inflammatory agents would have been obvious to the normal skilled artisan.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627